In a matrimonial action, defendant appeals from (1) a judgment of the Supreme Court, Suffolk County, dated July 15, 1974, after a nonjury trial, which, inter alia, granted plaintiff a divorce and (2) an order of the same court, dated December 16, 1974, which, inter alia, denied defendant’s motion to vacate the said judgment, which was taken upon her default. Appeal from the judgment of divorce dismissed, without costs. A party may not appeal from a judgment taken upon default. Order reversed, without costs, and motion granted. Defendant’s time to answer the complaint is extended until 20 days after entry of the order to be made hereon, Defendant’s statutory time to answer the complaint had not expired when the case was marked for trial. Counsel for both sides had agreed to "deem” that general denials had been submitted by each party in cross actions for divorce at a pretrial conference in court in which the parties and their counsel set a trial date for four consolidated matters, to wit, actions by each party for divorce, a habeas corpus proceeding by plaintiff to obtain custody of the child of the parties and a proceeding brought by defendant with regard to custody. It is unclear whether plaintiff had previously served a complaint, but a formal complaint was served on defense counsel after the trial date was set and some 10 days prior to the trial. Amendment of that complaint, which alleged adultery, so as to also allege cruel and inhuman treatment, was allowed at the trial in defendant’s absence. Defendant should have been afforded the statutorily allowed time to answer the complaint. Rabin, Acting P. J., Hopkins, Latham, Cohalan and Christ, JJ., concur.